       Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 1 of 30



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DONNY L. DAVIS and JERED                 :
HALL,                                    :
                                         :
       Plaintiffs,                       :
                                         :
v.                                       :
                                         :
MLB TRANSPORTATION, INC., et             :         CIVIL ACTION NO.
al.,                                     :         1:13-CV-1224-LMM
                                         :
                                         :
                                         :
       Defendants.                       :

             FINDINGS OF FACT AND CONCLUSIONS OF LAW
                              ORDER

      Plaintiffs Donny L. Davis and Jered Hall filed suit on April 15, 2013

alleging that Defendants violated various provisions of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq. The case proceeded to a bench trial on

January 14, 2019. The parties then provided their proposed findings of fact and

conclusions of law. After due consideration of the evidence presented, the Court

issues the following findings of fact and conclusions of law:

                                Findings of Fact

A. Parties

      1.     During the period covered by the instant case, April 15, 2010 through

             July 13, 2013, Defendant MLB Transportation, Inc. (“MLB”) was
 Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 2 of 30



     engaged in transporting disabled veterans under a contract with the

     Department of Veterans Affairs.

2.   Defendant Michael L. Baker owns 49% of MLB. Mr. Baker was

     seldom in the office and spent most of his time developing business

     for MLB.

3.   Virginia H. Baker, Michael Baker’s wife, was employed by MLB as

     Operations Manager. Her responsibility was to insure contract

     compliance. If the VA had an issue with an MLB employee, the VA

     would contact Mrs. Baker, who would then inform Mr. William

     Burrell.

4.   William Burrell was MLB’s General Manager from 2010 to 2013.

     Although he was not on MLB’s payroll beginning in January 2013,

     Mr. Burrell testified that he worked as a consultant for MLB at

     different points during 2013 and was paid directly by Mr. Baker. As

     General Manager, Mr. Burrell ran the day-to-day operations of MLB.

     Mr. Burrell was also responsible for hiring and firing employees.

     After Mr. Burrell made the decision to fire an employee, Mr. Baker—

     as Mr. Burrell’s direct supervisor—had to approve the decision. Mr.

     Baker generally approved Mr. Burrell’s decisions. Mr. Burrell

     testified that he did not remember firing employees when he worked

     as a consultant for MLB but that he could have done so.




                                2
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 3 of 30



    5.   Keylum Young was employed by MLB as Personnel Manager. Her

         duties included payroll and human resources management.

    6.   Plaintiffs Donny L. Davis and Jered Hall worked as drivers for MLB.

    7.   Both Plaintiffs began working for MLB prior to April 15, 2010.

    8.   Plaintiffs’ duties as drivers included the pick-up and drop-off of

         patients at the Atlanta VA Medical Center and other surrounding

         clinics. MLB’s dispatch office provided Plaintiffs with daily schedules

         that reflected who they would pick up and their routes.

B. Compensatory Time System and Recording Hours Worked

    1.   Employees were to be paid an hourly rate of $10.70 for all hours

         worked up to 40 hours in a workweek.

    2.   Employees were to be paid overtime for hours worked between 40

         and 50 hours each workweek at a rate of $16.05.

    3.   Employees were to be paid for 80 hours straight time plus 20 hours

         overtime each two-week pay period.

    4.   When an employee worked over 100 hours in a two-week period,

         MLB would take the hours over 100 and place them in a

         compensatory time (“comp time”) bank at time and a half.

    5.   MLB did not always add 1.5 hours into the comp time bank for each

         one hour of overtime worked.




                                     3
 Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 4 of 30



6.   At one point during Plaintiffs’ employment, MLB only added one

     hour of comp time to the comp bank for each one hour of overtime

     an employee worked.

7.   At an unspecified time, MLB changed this practice and began adding

     1.5 hours into the comp time bank for each one hour of overtime an

     employee worked.

8.   MLB used the comp time bank in the following manner:

       a.   When an employee worked fewer than 100 hours in a pay

            period, comp time was deducted from the employee’s comp

            bank to increase the employee’s hours to 100 for that pay

            period. These comp time hours were identified as personal

            time on employees’ paychecks.

       b.   When an employee requested time off, comp time was used to

            pay the employee for the time off, unless the employee was

            using vacation time.

                 i.   This comp time was reflected as personal time and

                      was paid at a rate of $10.70 an hour.

       c.   When an employee was required or asked to take time off, he

            or she generally used hours collected in the comp bank and

            was still paid for a full workweek.

       d.   When an employee’s employment ended, MLB paid the

            employee the balance of his or her comp time in cash.


                                   4
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 5 of 30



    9.    MLB did not provide employees with a written copy of their comp

          time balance.

    10.   If an employee wanted to know the balance in his/her comp bank, he

          or she could ask Ms. Young, who would orally inform them of their

          comp time balance.

    11.   Mrs. Baker testified that the comp time balances were maintained on

          a hard copy in an office drawer. Ms. Young also kept an excel

          spreadsheet on her computer.

    12.   Employees were required to keep track of their hours on daily log

          sheets.

    13.   The daily log sheets provided a place for employees to enter their “in

          time,” “out time,” and “break time.”

    14.   At the end of an employee’s shift, the employee turned his or her

          daily log sheet in to MLB office personnel.

    15.   MLB used the daily logs to calculate employees’ weekly work hours.

    16.   Dispatchers would sometimes record breaks on the daily logs after

          employees had turned them into the office without notifying the

          employee or checking to see if the employee actually took the break.

C. Donny Davis’ Compensatory Time and Termination

    1.    Mr. Davis regularly worked over 50 hours in a workweek during his

          employment with MLB, averaging between 52 and 57 hours per

          week.


                                      5
 Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 6 of 30



2.   Mr. Davis tried to keep track of the hours he worked each week by

     making copies of his daily logs and visiting the office weekly to

     discuss any potential discrepancies in his paychecks.

3.   If there were discrepancies in his paychecks, Mr. Davis would notify

     MLB personnel.

4.   There were times when there were errors in the total number of

     hours reflected in Mr. Davis’s comp time bank. For example, in

     February 2010, Mr. Davis wrote Mr. Burrell a letter informing MLB

     that his records reflected a total of 116.25 hours for a pay period, as

     opposed to the 106 hours documented by MLB. MLB agreed that Mr.

     Davis was owed an additional 10 hours and compensated him by

     adding 10 hours to his comp bank.

5.   Mr. Davis also noticed a discrepancy in his comp time hours on his

     paycheck dated August 3, 2012. According to Ms. Young, his comp

     time balance was 612.33 hours as of July 20, 2012 but, according to

     Mr. Davis, his comp time balance was 615 hours.

6.   At least twice during his employment MLB forced Mr. Davis to take

     significant time off using hours from his comp time bank. First, in

     July 2010, Mr. Davis was told he could not come to work so that

     MLB could diminish his comp time balance. His paystubs for both

     the July 3, 2010 pay period and the July 19, 2010 pay period reflect




                                  6
 Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 7 of 30



      that he was paid 100 hours of personal time, at a rate of $10.70 an

      hour for both pay periods.

7.    In late 2012, MLB again required Mr. Davis to take significant time

      off. Accordingly, Mr. Davis received comp time payments, in varying

      amounts, at a rate of $10.70 an hour for the pay periods between

      November 19, 2012 – January 14, 2013.

8.    As of December 2012, Mr. Davis’s comp time balance was 591.47

      hours, per MLB’s records. According to Mr. Davis, he had

      approximately 600 hours of comp time around that time. Mr. Davis

      testified that the time he was required to take off in December 2012

      was applied against that 600 hour balance.

9.    In or around January 2013, Mr. Davis and several other MLB

      employees met with an attorney to discuss their rights under the

      FLSA.

10.   Mr. Baker testified that he was aware that several of his employees

      had met with an attorney about pursuing overtime claims. Mr. Baker

      testified that he learned of this because the brother of Judy Murphy,

      a former plaintiff in this case, told him “everything.”

11.   In a letter dated January 6, 2013, Mr. Davis requested not to work on

      weekends due to his new upholstery business.

12.   Mr. Davis was injured at work on January 22, 2013.




                                   7
 Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 8 of 30



13.   Mr. Davis went on leave beginning February 1, 2013. Mr. Davis

      received workers’ compensation benefits from February 1 until June

      2, 2013.

14.   In a letter dated February 17, 2013, MLB terminated Mr. Davis’

      employment. Mr. Baker signed the letter.

15.   Four other employees who were former plaintiffs in this case were

      also terminated by MLB on February 17 via letters signed by Mr.

      Baker.

16.   On February 20, 2013, Mr. Davis went to MLB’s office to return the

      company equipment.

17.   When he went in to return his equipment Ms. Bowen, the dispatcher,

      told Mr. Davis that the letter had been sent in error. Mr. Davis

      testified that he discounted this statement because it was not from

      “someone higher than her.”

18.   At some point after February 20, 2017, Mr. Davis received a letter

      from MLB stating that his termination was in error. This letter was

      also signed by Mr. Baker and dated February 17, 2013.

19.   Subsequently, Mr. Davis received a letter from the company’s health

      insurance company stating that his insurance had been canceled due

      to his termination.

20.   Mr. Davis was released to full duty on May 20, 2013. Mr. Davis did

      not provide the release to MLB.


                                   8
 Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 9 of 30



21.   Mr. Davis, having never used workers’ compensation before, testified

      that he assumed MLB would have received notice of his return to

      work status.

22.   In May 2013, Mr. Davis applied for unemployment benefits. He was

      initially denied unemployment and appealed. A hearing was held via

      telephone, during which both Mr. Burrell and Ms. Young testified

      that Mr. Davis had not been terminated by MLB. The Georgia

      Department of Labor ultimately granted Mr. Davis’ request for

      unemployment benefits.

23.   Mr. Davis received a final check from MLB on February 15, 2013,

      which totaled $1,226.52. MLB indicated that the check included the

      amount of comp time he had accrued with the MLB, plus normal

      pay. At trial, Mr. Davis testified that he did not know whether that

      final check was for comp time pay or vacation pay but that he did not

      believe that check reflected all the comp time that he was still owed.

24.   MLB did not ask Mr. Davis to return to work after the

      unemployment hearing.

25.   Mr. Burrell initially testified that he drafted a letter terminating Mr.

      Davis on May 20, 2013, even though the original termination letter

      was dated February 17, 2013. Mr. Burrell then clarified that on July

      16, 2013, he instructed Ms. Young to fill out a notice of termination

      form for Mr. Davis, citing no show/no call beginning on May 20,


                                   9
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 10 of 30



      2013 as the reason for Mr. Davis’ termination. The notice of

      termination was sent to the payroll company. Mr. Burrell was

      working as a consultant for MLB at the time.

26.   In January 2017, the U.S. Department of Labor (“DOL”) informed

      Mr. Davis that it was investigating claims for wages and other

      compensation owed to him pertaining to his employment with MLB.

      The DOL’s investigation only covered the workweeks from July 14,

      2012 through December 8, 2012 and was based on the Contract

      Work Hours-Safety Standards Act, Service Contract Act, not the

      FLSA. Mr. Davis has not been paid any funds by the DOL with

      respect to his employment with MLB.

27.   Mr. Davis claims that he is entitled to $11,315.25 in overtime

      damages. As set forth in Plaintiffs’ Exhibit 27, Mr. Davis arrived at

      this number by calculating the number of hours he worked over 50

      in each week multiplied by his proper overtime rate of $16.05.

28.   Mr. Davis claims that he is entitled to $4,251.00 in retaliation

      damages. As set forth in Plaintiffs’ Exhibit 28, Mr. Davis arrived at

      this number by adding up his average weekly hours worked,

      multiplying his regular rate of $10.70 by all hours up to 40 in a

      workweek, and multiplying his hours over 40 in a workweek by his

      overtime rate of $16.05, and then subtracting all other earnings he

      made in each respective workweek.


                                  10
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 11 of 30



    29.   Defendants claim that Mr. Davis is owed, at most, $456.32 for

          unpaid compensatory time. As set forth in Defendants’ Exhibit 38,

          Defendants arrived at this number by calculating the amount that

          should have been paid for hours worked and comparing it to

          amounts actually paid to Mr. Davis using payroll records provided by

          MLB. Defendants then reconciled those amounts with paystubs

          supplied by Mr. Davis showing the vacation and holiday pay that he

          received.

D. Jered Hall’s Compensatory Time and Break Time

    1.    During the first portion of his employment, Mr. Hall regularly

          worked over 100 hours in a pay period and earned comp time.

    2.    There were times when Mr. Hall believed he should have had more

          comp time hours available to him than he was told were in his comp

          time bank.

    3.    In 2012, Mr. Hall seldom worked 100 hours in a pay period. His

          compensatory time was applied to raise his pay up to 100 hours in

          each pay period.

    4.    At a certain point in 2012, MLB stopped rounding up Mr. Hall’s pay

          to 100 hours per pay period.

    5.    Mr. Hall testified that MLB stopped giving him work in late 2012.

    6.    As of December 2012, MLB’s records reflect that Mr. Hall still had a

          comp time balance of at least 14.24 hours.


                                     11
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 12 of 30



7.    Mr. Hall quit on January 18, 2013.

8.    Mr. Hall did not know what his comp time balance was when he quit.

9.    Mr. Hall testified that he believed his final check from MLB reflected

      vacation time, not comp time.

10.   Between assignments, Mr. Hall and other drivers had to sit and wait

      to be called for their next assignment. Mr. Hall was required to sit

      and wait either at the VA or at a gas station down the street from the

      VA between assignments. He could not leave his waiting spot and

      was expected to be available for a call while waiting on an

      assignment.

11.   In 2015, Mr. Hall’s attorney asked him to prepare a handwritten list

      of hours that he worked each day, noting when he took a break or

      lunch. Mr. Hall used his daily log sheets to make his list.

12.   In reviewing his daily log sheets, Mr. Hall noticed that someone else

      had filled in break times on days that he had not written in a break.

      For example, Mr. Hall testified that someone wrote in a break time

      on his log sheet for September 20, 2012 after he turned in his daily

      log reflecting no breaks on that day.

13.   MLB dispatchers would sometimes write breaks in on drivers’ daily

      log sheets.

14.   When making his handwritten notes, Mr. Hall did not have all of his

      daily log sheets. His daily log sheets were maintained by Defendants.


                                  12
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 13 of 30



     15.   In January 2017, the U.S. DOL informed Mr. Hall that it was

           investigating claims for wages and other compensation owed to him

           pertaining to his employment with MLB. The investigation only

           covered workweeks from July 28, 2012 through January 5, 2013 and

           was based on the Contract Work Hours-Safety Standards Act,

           Service Contract Act, not the FLSA. Mr. Hall has not been paid any

           funds by the DOL with respect to his employment with MLB.

     16.   Mr. Hall claims he is owed $8,056.62 in overtime damages. As set

           forth in Plaintiffs’ Exhibit 29, he arrived at this number by

           calculating his hours worked over fifty in each workweek multiplied

           by his proper overtime rate of $16.05.

     17.   Defendants claim that Mr. Hall was overpaid for his compensatory

           time. As set forth in Defendants’ Exhibit 39, Defendants arrived at

           this number by calculating the amount that should have been paid

           for hours worked and comparing it to amounts actually paid using

           payroll records provided by MLB. Defendants then reconciled those

           amounts with paystubs supplied by Mr. Hall showing the vacation

           and holiday pay that Mr. Hall received.

E. MLB’s Reliance on Counsel

     1.    Prior to working at MLB, Mrs. Baker worked as a police officer for

           the City of Atlanta Police Department. One of her jobs there was




                                       13
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 14 of 30



     Personnel Manager. The police department used a compensatory

     time system for overtime hours worked by police officers.

2.   At some point, Mrs. Baker attended a course on employment law

     from the University of Phoenix taught by attorney James Rambeau,

     Jr.

3.   Mrs. Baker asked Mr. Rambeau if she could give him her husband’s

     number because her husband had questions about employment law.

4.   Mrs. Baker testified that her husband ran the issue of a

     compensatory time bank being used by MLB by Mr. Rambeau, who

     supplied a form regarding a comp time policy that he recommended

     having MLB employees sign.

5.   Mrs. Baker began working for MLB in or around November 2009.

6.   At some point during Mrs. Baker’s tenure at MLB, MLB began

     implementing the comp time policy because it was having difficulty

     ensuring that it would have enough cash on hand for the hours that

     its drivers were accumulating each month.

7.   Mrs. Baker testified that she learned that private employers could

     not use compensatory time during an investigation of MLB

     conducted by the Wage and Hour Division of the U.S. DOL in the

     spring of 2013.

8.   Based on this information, MLB ceased using compensatory time.




                                14
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 15 of 30



    9.      Mrs. Baker testified that all employees were paid their compensatory

            time down to zero in the spring of 2013.

                           CONCLUSIONS OF LAW

A. Overtime Claims

    1. Congress enacted the FLSA in 1938 to provide minimum wage and hour

         protections for workers. See Allen v. Board of Public Ed. For Bibb

         County, 495 F.3d 1306, 1311 (11th Cir. 2007).

            Under the FLSA, an employer may not employ his employee for
            a workweek longer than forty hours unless his employee
            receives overtime compensation at a rate not less than one and
            a half times his regular rate. 29 U.S.C. § 207(a)(1)). A person is
            employed if he or she is suffered or permitted to work. 29 U.S.C.
            § 203(g). It is not relevant that the employer did not ask the
            employee to do the work. The reason the employee performed
            the work is also not relevant. ‘[I]f the employer knows or has
            reason to believe that the employee continues to work, the
            additional         hours         must        be         counted.’”

         Id. (internal citation omitted). Accordingly, to prevail on a claim for

         unpaid overtime under the FLSA, a “plaintiff must demonstrate that (1)

         he or she worked overtime without compensation and (2) the

         [employer] knew or should have known of the overtime work.” Id. at

         1314-15.

    2. Section 207 (o)(1) of the FLSA permits states and their political

         subdivisions, under certain circumstances, to compensate their

         employees for time worked in excess of forty hours in a given week by

         paying them compensatory time at a rate of one and one half hours for



                                        15
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 16 of 30



   every hour worked. Christenson v. Harris Cty., 529 U.S. 576, 578-79

   (2000) (citing 29 U.S.C. § 207(a)(1)). By contrast, courts have generally

   concluded that the substitution of comp time for cash wages by private-

   sector employers is not expressly authorized and, therefore, not

   permitted under the FLSA. See Ramirez v. Riverbay Corp., 35 F. Supp.

   3d 513, 526 (S.D.N.Y. 2014) (collecting cases). Defendants do not

   dispute that MLB failed to comply with the FLSA when it gave

   employees compensatory time in lieu of overtime for hours worked over

   fifty in a workweek.

3. In a case where the employer has failed to keep accurate records of the

   number of hours the plaintiff has worked, the employee merely has the

   burden to show that he “in fact performed the work for which he was

   improperly compensated” and then produce “sufficient evidence to

   show the amount and extent of that [uncompensated] work as a matter

   of just and reasonable inference. The burden then shifts to the employer

   to come forward with evidence of the precise amount of work performed

   or with evidence to negative the reasonableness of the inference to be

   drawn from the employee’s evidence. If the employer fails to produce

   such evidence, the court may then award damages to the employee,

   even though the result be only approximate.” Anderson v. Mt. Clemens

   Pottery Co., 328 U.S. 680, 687-88 (1946), superseded by statute as




                                 16
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 17 of 30



  recognized in Integrity Staffing Solutions, Inc. v. Busk, 135 S.Ct. 513,

  517 (2014).

4. Inaccurate Records

     i. Plaintiffs have demonstrated that Defendants’ time records are

        inaccurate. Multiple witnesses testified to Defendants’ practice of

        altering daily log sheets to add break times. Mr. Hall credibly

        testified that when he reviewed his daily log sheets, he identified

        several instances where there was handwriting that was not his

        on his daily log sheets because someone else had filled in time for

        breaks that he did not recall taking. Mr. Davis also testified that

        he noticed discrepancies between his own records and his

        paycheck and/or the amount MLB stated was in his comp time

        bank on several occasions.

     ii. With respect to comp time, MLB initially did not have a practice

        of adding 1.5 hours into the comp time bank for each one hour

        worked. At an unspecified time, MLB changed this practice but

        the deficit for which Plaintiffs were paid for hours incorrectly

        recorded is not accounted for by the evidence. Mrs. Baker

        provided conflicting and unconvincing testimony with respect to

        how MLB maintained comp bank balances. Moreover,

        Defendants failed to make the comp time bank that they allegedly

        relied upon available to employees for review. Both Mr. Hall and


                                 17
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 18 of 30



        Mr. Davis testified that they did not know what their comp time

        balance upon receiving their final paychecks from MLB.

    iii. As such, Defendants’ time records cannot serve as the basis for

        deciding Plaintiffs’ compensable time. Defendants acknowledge

        that contemporaneous records for the compensatory time bank

        were not available at trial but urge the Court to rely on

        Defendants’ Exhibits 38 and 39. However, since Defendants

        utilized the unreliable time records to calculate the compensable

        time reflected in Exhibits 38 and 39, the Court does not find that

        these exhibits can serve as a basis for determining Plaintiffs’

        damages.

5. Convincing Substitutes

     i. Plaintiffs argue that the Court should use Plaintiffs’ Exhibits 27

        and 29 as a basis for awarding back pay damages. But Plaintiffs

        did not elicit any testimony explaining how these calculations

        were performed or where Plaintiffs obtained the underlying data.

        Thus, these exhibits are not a convincing substitute for accurate

        records of Plaintiffs’ compensable time.

     ii. Plaintiffs also offered Mr. Hall’s personal notes as evidence of the

        hours he worked. Although Mr. Hall credibly testified that

        someone had altered times on his daily log sheets, the Court does

        not find that his handwritten notes—which were not based on a


                                 18
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 19 of 30



        review of all of his daily log sheets—provide a sound basis for

        calculating his compensable time.

    iii. Accordingly, Plaintiffs failed to establish a convincing substitute

        for records showing the actual hours they worked.

6. Just and Reasonable Inference of Additional Compensation

     i. Although Plaintiffs’ Exhibits 27 and 29 lack appropriate

        foundation, Plaintiffs’ testimony provides evidence to support a

        just and reasonable inference of their right to some additional

        compensable time. See Anderson, 328 U.S. at 688 (“The

        employer cannot be heard to complain that the damages lack the

        exactness and precision of measurement that would be possible

        had he kept records in accordance with the requirements of

        § 11(c) of the Act.”).

     ii. Mr. Davis:

           1. Mr. Davis is entitled to an additional two (2) hours of

              compensable overtime per week for time that he worked

              between the week ending in April 18, 2010 and February

              17, 2013. Mr. Davis credibly testified that he regularly

              worked between 52-57 hours a week. Indeed, Mr. Davis

              testified that he had accrued so much time in his comp

              bank that he was forced to take several weeks off so that

              MLB could reduce the amount of comp time that he was


                                 19
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 20 of 30



              owed. Additionally, for a portion of Mr. Davis’

              employment, MLB only entered one hour of comp time into

              the comp time bank for every hour of overtime that Mr.

              Davis worked. While the exact amount of overtime that Mr.

              Davis was shorted through MLB’s flawed comp time system

              is impossible to precisely measure, it was through no fault

              of Mr. Davis. Accordingly, Mr. Davis’ testimony provides a

              basis for the reasonable inference that he merits an extra

              two (2) hours of compensable overtime for each of the 149

              weeks that he worked for MLB.

           2. 2 hours of overtime a week for 149 weeks amounts to 298

              hours of overtime. Mr. Davis is therefore entitled to

              overtime damages in the amount of $4,782.90 ($16.05 x

              298).

    iii. Mr. Hall:

           1. Mr. Hall is entitled to an additional thirty (30) minutes of

              compensable overtime per week that he worked between

              the week ending April 18, 2010 and December 30, 2012. As

              set forth above, multiple witnesses testified to MLB’s

              practice of altering employees’ daily log sheets to add break

              times. Defendants argue that Mr. Hall challenged breaks

              written in when there were long hours between the time he


                                20
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 21 of 30



              dropped off one patient and picked up the next patient.

              However, Mr. Hall testified that he was required to sit and

              wait either at the VA or at a gas station down the street

              from the VA between assignments; that he could not leave

              his waiting spot; and that he was expected to be available

              for a call while waiting on an assignment. An employee “is

              not completely relieved from duty and cannot use the time

              effectively for his own purposes unless he is definitely told

              in advance that he may leave the job and that he will not

              have to commence work until a definitely specified hour

              has arrived.” 29 C.F.R. § 785.16(a). Accordingly, many of

              the breaks that MLB’s dispatchers recorded were likely

              fully compensable. Thus, Mr. Davis’ testimony provides a

              basis for the reasonable inference that he merits an extra

              thirty (30) minutes of compensable overtime for each of the

              142 weeks that he worked for MLB.

           2. 0.5 hours of overtime a week for 142 hours per week

              amounts to 71 hours of compensable overtime. Mr. Hall is

              therefore entitled to overtime damages in the amount of

              $1,139.55 ($16.05 x 71).




                                21
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 22 of 30



7. Accrued Compensatory Time and Offsets

     i. In their proposed conclusions of law, Defendants proffer that,

        pursuant to Christensen v. Harris County, MLB did not violate

        the FLSA by compelling its employees to use their accrued

        compensatory time. 529 U.S. at 585. According to Defendants,

        Plaintiffs are therefore not entitled to reimbursement for the

        hours that they were required to take off using their accrued

        comp time. But as Defendants acknowledge, as a private

        employer, MLB was not permitted to rely on 29 U.S.C.

        § 207(o)(1). Given that Defendants violated the FLSA by utilizing

        a compensation provision reserved for public employers, the

        Court does not find that Defendants are entitled to rely on the

        terms of said provision. Indeed, the purpose of 29 U.S.C. § 207(o)

        is to ease the financial burden on public-sector employers who,

        unlike private employers, cannot pass the costs associated with

        overtime pay to consumers. See Davis v. City of Loganville, Ga.,

        No. 3:04-cv-68, 2006 WL 1312411, at *3 (M.D. Ga. 2006) (citing

        Collins v. Lobdell, 188 F.3d 1124, 1129 (9th Cir. 1999)).

        Accordingly, the Court will not exclude the weeks that Plaintiffs

        were required to take off from its calculation of back wages owed.

     ii. Relying namely on Lupien v. City of Marlborough, Defendants

        next assert that MLB is entitled to apply the amount of comp time


                                22
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 23 of 30



        that it has already paid Plaintiffs against any back wages that

        MLB might owe Plaintiffs. 387 F.3d 83, 88 (1st Cir. 2004).

        However, even if this Court were persuaded to offset damages

        based on the non-binding reasoning set forth in Lupien, the Court

        has no basis from which to determine how much Plaintiffs’

        damages should be offset. Defendants’ counsel relied on payroll

        records in calculating how much MLB allegedly owes each

        Plaintiff. But multiple witnesses testified to MLB’s practice of

        altering payroll records, which casts serious doubt upon the

        accuracy of Defendants’ Exhibits 38 and 39. Moreover, there is no

        record of the comp time bank from which the Court could

        calculate offsets; even if there were an accurate record of the

        comp time bank, Defendants readily admitted that, for a time,

        MLB improperly put one hour in the comp bank instead of time

        and a half. This deficit is unaccounted for in the record. Thus,

        while the Court is in no way bound by Lupien, the instant case is

        also distinguishable from Lupien because there is no reliable

        evidence demonstrating precisely how much Plaintiffs’ damages

        should be offset. See Lupien, 387 F.3d at 89-90. Accordingly,

        damages will be awarded as set forth above.

    iii. As part of their argument for offsetting damages, Defendants

        make much of the fact that during Mr. Davis’ appeal to the


                                23
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 24 of 30



             Department of Labor regarding his unemployment benefits, he

             wrote that the last check he received from MLB included “the

             amount of comp time that [he] had acquired with the company.”

             Defendants contend that this letter is persuasive evidence that

             Mr. Davis is not entitled to recover any unpaid comp time. But

             Defendants’ witness also testified that Mr. Davis is owed $456.32.

             And Mr. Davis testified that he did not know if the final check

             from MLB was for comp time or vacation time. In light of

             Defendants’ contradictory positions and Mr. Davis’ credible

             testimony, the Court finds that Mr. Davis’ letter to the DOL does

             not preclude him from recovering unpaid compensatory time.

B. Liquidated Damages

    1. Employees who prevail under the FLSA are “entitled to recover

       liquidated damages unless the employer makes an affirmative showing

       that it acted in good faith.” Ojeda-Sanchez v. Bland Farms, LLC, 499 F.

       App’x 897, 902 (11th Cir. 2012). The employer must prove that it had:

       (1) a subjectively honest intention to ascertain what the FLSA requires

       and to act in accordance with it; and (2) objectively reasonable grounds

       for believing that its conduct comported with the FLSA. See Dybach v.

       State of Fla. Dep’t of Corrections, 942 F.2d 1562, 1566-67 (11th Cir.

       1991) (citations omitted). Defendants bear the burden of proof on the




                                      24
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 25 of 30



   issue of good faith. See Smith v. Ideal Towing, LLC, No. 1:16-cv-1359-

   TWT, 2017 WL 5467154, at *8 (N.D. Ga. Nov. 13, 2017).

2. Defendants failed to meet their burden as to good faith. As evidence of

   good faith, Defendants contend that Mrs. Baker had experience with

   compensatory time systems from her time working for the City of

   Atlanta Police Department and that she sought Mr. Rambeau’s advice

   on setting up a similar system. The Court, however, finds that Mrs.

   Baker’s vague and self-serving testimony does not support this

   conclusion. Mrs. Baker did not testify as to the nature or substance of

   her discussions with Mr. Rambeau, which would be important in

   determining whether reliance on his advice was both honest and

   reasonable. Mrs. Baker only stated that she asked if Mr. Rambeau could

   connect with her husband, Mr. Baker, about some employment law

   questions and that Mr. Rambeau made recommendations about the

   comp time policy. Mrs. Baker’s testimony does not provide a basis for

   finding that Defendants acted in good faith. See Smith, 2017 WL

   5467154, at *8 (finding a single assertion by defendant that he relied

   upon advice of counsel who he believed was knowledge about the FLSA

   was not proof of good faith).

3. Nor did Defendants offer any other evidence of good faith attempts to

   comply with the FLSA—indeed, Defendants’ failure to maintain

   adequate records or implement safeguards against faulty record keeping


                                   25
     Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 26 of 30



        further supports a finding that Defendants had neither an honest

        intention to abide by the FLSA or objectively reasonable grounds for

        believing its conduct complied with the FLSA. Compare Ojeda-Sanchez,

        499 F. App’x at 903 (affirming district court’s finding of good faith

        where the defendant’s accounting procedures demonstrated that the

        defendants knew their FLSA obligations and “actively sought to ensure

        they were met” via their payroll clerk who was a certified accountant

        that took great care to record employee hours correctly); see also Powell

        v. Carey Int’l, Inc., 483 F. Supp. 2d 1168, 1176 (S.D. Fla. 2007) (finding

        the defendants were entitled to a good faith defense because they

        offered “substantial evidence” that they did not pay overtime based on

        both a good faith belief and advice of counsel) (emphasis added).

     4. The Court finds that in light of Defendants’ failure to make an

        affirmative showing that they acted in good faith, Plaintiffs are entitled

        to liquidated damages.

C. Retaliation

     1. To establish a claim for retaliation under the FLSA, a claimant must

        demonstrate that: (1) he or she has engaged in a protected activity

        under the FLSA; (2) he or she subsequently suffered an adverse action

        by the employer; and (3) a causal connection exists between the

        claimant’s protected activity and the adverse action. See Wolf v. Coca-

        Cola Co., 200 F.3d 1337, 1342-43 (11th Cir. 2000).


                                       26
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 27 of 30



2. Defendants do not contest that Mr. Davis’ meeting with an attorney

   about his rights under the FLSA constitutes a protected activity. Rather

   Defendants argue that Mr. Davis has failed to show that he was fired

   because (1) his termination letter was rescinded via another letter dated

   the same day; (2) a dispatcher (Ms. Bowen) informed him that the first

   letter was a mistake; (3) he received a COBRA letter from his insurance

   company because he was receiving workers’ compensation; (4) Mr.

   Burrell testified that he made hiring and firing decisions and was not

   aware that Mr. Davis had consulted with an attorney; and (5) MLB

   denied that Mr. Davis had been terminated when he applied for

   unemployment benefits.

3. However, the evidence presented at trial demonstrated that Mr. Baker

   was fully aware that Mr. Davis had met with an attorney several weeks

   before Mr. Davis received his first termination letter and that four other

   employees were fired on the same day for meeting with the same

   attorney. Mr. Baker testified that, upon Mr. Burrell’s recommendation,

   Mr. Davis was terminated in February for not coming to work. But it

   stretches logic to conclude that Mr. Davis’ termination would have been

   rescinded the same day if he had truly been fired for failing to show up

   to work. Further, no one in a managerial capacity orally informed Mr.

   Davis that his termination was a mistake, and no one questioned why he

   returned his equipment to the office. Finally, Mr. Burrell testified that


                                  27
Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 28 of 30



   he could not recall whether he was even employed by MLB in February

   2013. It follows that if Mr. Burrell was not employed by MLB at the

   time, he would not have been making hiring/firing recommendations to

   Mr. Baker. In any event, Mr. Burrell was not a credible witness—to

   illustrate, Mr. Burrell testified that he fired Mr. Davis on May 20, 2013

   for not coming to work, but the actual notice of termination is dated

   July 16, 2013. Mr. Burrell also stated that he was working as a

   consultant during that time and did not remember firing anyone during

   the time that he worked as a consultant.

4. Based on the evidence and the testimony at trial, the Court finds that

   Mr. Davis was fired on February 17, 2013 in retaliation for meeting with

   an attorney.

5. Pursuant to 29 U.S.C. § 216(b), an employer who violates the FLSA’s

   anti-retaliation provision is liable for “such legal or equitable relief as

   may be appropriate to effectuate the purposes of section 215(a)(3) . . .”

   The Eleventh Circuit has held that the purpose of § 216(b) is to

   compensate the plaintiff or, in other words, “to put the plaintiff in the

   place she would have been absent the employer’s misconduct.” Snapp v.

   Unlimited Concepts, Inc., 208 F.3d 928, 934 (11th Cir. 2000).

6. Mr. Davis requests $4,251.00 in damages plus liquidated damages in

   the same amount. Mr. Davis arrived at this number by adding up his

   average weekly hours worked (50), multiplying his regular rate of


                                   28
   Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 29 of 30



      $10.70 by all hours up to 40 in workweek, and multiplying his hours

      over 40 in a workweek by his overtime rate of $16.05 and then

      subtracting all other earnings he made in each respective workweek for

      a total of twenty-six (26) weeks. The Court finds this method a

      reasonable means of effectuating the compensatory purpose of § 216(b).

      However, because Mr. Davis requests damages for weeks prior to May

      20, 2013, during which he was not cleared to work, the Court will

      subtract these three weeks from his requested damages.

   7. Plaintiffs calculated that Mr. Davis was owed $163.5 per week.

      Accordingly, Mr. Davis is entitled to 3,760.5 (4,251- (163.5 x 3)) in

      retaliation damages plus an equal amount in liquidated damages.

                                 CONCLUSION

1. The Court enters judgment in favor of the Plaintiffs in the total amount of

   $19,365.90.

      a. Defendants are liable to Mr. Davis for $4,782.90 in overtime

         damages plus an equal amount in liquidated damages, and for $3,

         760.50 in retaliation damages plus an equal amount in liquidated

         damages. Defendants are therefore liable to Mr. Davis for a total of

         $17,086.80.

      b. Defendants are liable to Mr. Hall for $1,139.55 in overtime damages,

         plus an equal amount in liquidated damages. Defendants are

         therefore liable to Mr. Hall for $2,279.10.


                                     29
       Case 1:13-cv-01224-LMM Document 87 Filed 05/28/19 Page 30 of 30



    2. Plaintiffs are DIRECTED to submit any requests for costs and attorney’s

       fees within twenty-one (21) days of entry of this Order.

    3. The Clerk is DIRECTED to ADMINISTRATIVELY CLOSE this case.1

       IT IS SO ORDERED this 28th day of May, 2019.




1 Administrative closure of a case does not prejudice the rights of the parties to
litigation in any manner. The parties may move to re-open an administratively
closed case at any time.

                                         30
